Order entered February 7, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-00636-CR

                           CEDRIC DERRELL MILLAGE, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 366-80247-07

                                              ORDER
         Appellant’s January 31, 2013 motion to stay the briefing schedule is GRANTED to the

extent we ORDER Official Court Reporter Janet L. Dugger to file, within THIRTY days of the

date of this order, either a supplemental reporter’s record of the pretrial hearings and the first

trial conducted in this case or else a letter certifying that no such records exist.

         We EXTEND the time to file appellant’s brief until SIXTY days from the date of this

order.

         WE DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to Janet L. Dugger.


                                                         /s/    LANA MYERS
                                                                JUSTICE